Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3, 4, 6-9, 12 and 13 are currently under examination, wherein claims 1, 3, 4 and 6-9 have been amended and claims 12 and 13 have been newly added in applicant’s amendment filed on June 24, 2022. The non-elected Invention II, Claims 10 and 11, has been withdrawn by the applicant in the same reply. 
Status of Previous Rejections
2.	The previous objections to the informality in claims 1 and 3-6; the previous rejections of claims 1-4 and 6-9 under 35 U.S.C. 102(a)(1); and the previous rejection of claim 5 under 35 U.S.C. 103 as stated in the Office action dated March 24, 2022 have been withdrawn in light of the applicant’s amendment filed on June 24, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN (104942481 A) in view of Minakuchi et al. (US Pub. 2014/0137988 A1).
	With respect to claims 1, 3, 4 and 6-9, CN (‘481 A) discloses a flux cored solder comprising a flux composition including by mass about 25% of a rosin derivative product and greater than 0% of an organic acid; and a solder paste comprising a liquid flux including the flux composition and a solvent, solder powders and a desired amount of an additive (e.g. a thixotropic agent) wherein the rosin derivative product is a reaction product of the rosin derivative, an organic acid and an alkanolamine including diethanolamine which would meet the feature as claimed in claim 3 (abstract, paragraphs [0005], [0011]-[0018], [0026] and [0045]). CN (‘481 A) does not specify the claimed ester. Minakuchi et al. (‘988 A1) discloses including by mass 1-30% of a phosphoric acid ester in a flux to suppress the occurrence of migration (abstract and paragraphs [0019]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by mass 1-30% of phosphoric acid ester in the flux of CN (‘481 A) in order to suppress the occurrence of migration as disclosed by Minakuchi et al. (‘988 A1). The content range of phosphoric acid ester disclosed by Minakuchi et al. (‘988 A1) overlaps the claimed range. A prima facie case of obviousness exists. See MPEP 2144.50 I.
	With respect to claims 12 and 13, they are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. CN (‘481 A) in view of Minakuchi et al. (‘988 A1) discloses a rosin derivative product, which reasonably appears to be only slightly different than the claimed rosin-modified produce. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.
Response to Arguments
4.	The applicant’s arguments filed on June 24, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that including a phosphoric acid ester in the flux as claimed brings a strong anti-migration effect. In response, the examiner notes that there is no limitation of anti-migration effect recited in the instant claims at all. Furthermore, Minakuchi et al. (‘988 A1) also discloses including by mass 1-30% of a phosphoric acid ester in a flux to suppress the occurrence of migration; and the content range of phosphoric acid ester disclosed by Minakuchi et al. (‘988 A1) overlaps the claimed range as discussed above. The applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02.
Second, the applicant argues that the organic acid used by CN (‘481 A) is totally different from those as claimed in claim 12. In response, see the rejections of claims 12 and 13 above. Furthermore, CN (‘481 A) does not limit the organic acid at all. The examiner notes that CN (‘481 A) at least suggests that the organic acid is a polybasic acid (claim 1) which would include the succinic acid and glutaric acid as claimed.



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/28/2022